        Case 1:21-mc-00194-KPF Document 23-1 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BREAKING MEDIA INC.                                  Misc No.1: 21-mc-00194-KPF
dba ABOVE THE LAW,
                                                      Associated Case: 1:18-cv-00444
                                    Petitioner,       (W.D.TX)

                  -against-
                                                      DECLARATION OF ROBERT
EVAN P. JOWERS,                                       TAULER IN SUPPORT OF
                                                      OPPOSITION TO MOTION TO
                                 Respondent.          QUASH
Re: Subpoena Issued in,
MWK Recruting, Inc. v.
Evan P. Jowers, et al
U.S. District Court
Western District of Texas


       ROBERT TAULER hereby declares pursuant to 28 U.S.C. §1746:

       1.     I am a partner in the law firm of Tauler Smith LLP, attorneys for Respondent

       Evan P. Jowers (“Jowers”).

       2.     I make this Declaration in support of Jowers’s Opposition to Petitioner Breaking

       Media, Inc.’s (“Breaking Media”) Motion to Quash Non-Party Subpoena.

       3.     Attached hereto as Exhibit A is a true and correct copy of an article titled “Judge

       Writes, ‘To Say That This Case Is Trouble Is Like Saying 2020 Has Been Difficult,’”

       published by Above The Law on December 22, 2020.

       4.     Attached hereto as Exhibit B is a true and correct copy of MWK Entities’

       Objections and Responses to Defendant/Counterclaimant’s First Requests for Production,

       dated February 4, 2020, in the matter of MWK Recruiting, Inc., v. Evan P. Jowers, et al.

       (WD Tex. 1:18-cv-00444).
Case 1:21-mc-00194-KPF Document 23-1 Filed 03/11/21 Page 2 of 2




I affirm the truth of the statements herein under penalty of perjury.


                                                      /s/ Robert Tauler
                                                      Robert Tauler

                                                      Dated: March 11, 2021
                                                      Los Angeles, California




                                          2
